 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1820 Central Park Avenue Restaurant Corp. d/b/aCharlie Brown's and Hotel, Restaurant andClub Employees and Bartenders Union, Local 6,AFL-CIO, Petitioner. Case 2-RC-1943925 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 21 December 1981 and the RegionalDirector's report recommending disposition ofthem. The tally of ballots shows 25 for and 9against the Petitioner, with no challenged ballots.The Board has reviewed the record in light of theEmployer's exceptions and its brief and has adopt-ed the Regional Director's findings and recommen-dations only to the extent consistent with this Deci-sion and Order.The Petitioner, Local 6, received a majority ofthe valid ballots cast in the election. The RegionalDirector found that on I January 1983 the HotelEmployees and Restaurant Employees Internation-al Union' imposed a trusteeship on part of the Peti-tioner and that the trusteeship was to operate underthe name "Hotel and Restaurant Employees UnionLocal 100." This trusteeship was to last for at least18 months.It severed from the Petitioner about 40 percentof its former membership in a number of discretebargaining units that were at one time representedby several separate locals. The Employer contendsthat Local 100 will represent employees in the res-taurant industry, such as the employees in this bar-gaining unit, while Local 6 will represent only em-ployees in the hotel industry.The Employer's objections to the election arebased on this change in the structure of the Peti-tioner; one objection alleges that the organizationnow seeking certification as "Local 6" is not thesame organization which filed the petition and wonthe election.2The Regional Director recommendedthat the objections be overruled, finding that thePetitioner continued to operate as it did before thetrusteeship was imposed, and concluding that itwould be premature to find that a new local wouldbe formed after the trusteeship had been in placefor 18 months. He further found it unnecessary toaddress the question of whether Local 100 was asuccessor to the Petitioner. We cannot agree.I The Regional Director found that the Petitioner is an affiliate of thisInternational organization.2 In view of our decision herein we find it unnecessary to discuss theEmployer's other objections271 NLRB No. 68Where a certified or recognized representativechanges its organizational structure, the Boardmust determine-to issue either an amendment ofcertification or a bargaining order-whether the al-tered organization is still the employees' represent-ative. Our primary concern in such cases is wheth-er the change in structure reflected the employees'desires. Newspapers, Inc., 210 NLRB 8 (1974). Webelieve the same question must be resolved in thiscase before we can certify, on the basis of an elec-tion, an organization whose structure has changedsince the election was held.The divison of a local union into two or morelocals is a structural change that raises a questionas to continuity of representation, requiring ashowing that it reflects the employees' desires.Climax Molybdenum Co., 146 NLRB 508 (1964).3In this case, no employee had an opportunity toparticipate in the decision to divide the Petitionerinto the present Local 6 and the trusted Local100.4It would therefore be inappropriate for theBoard to certify the Petitioner in this unit. More-over, the showing of interest submitted by theformer Local 6 does not demonstrate employee in-terest in the present Local 6. We will therefore setaside the election and dismiss the petition.ORDERThe petition is dismissed.MEMBER ZIMMERMAN, dissenting.It is undisputed that shortly after the election inthis case the Hotel Employees and Restaurant Em-ployees International Union changed, throughtrusteeship, the organizational structure and mem-bership composition of the Petitioner. The Employ-er filed objections to the election, alleging thatthese changes in the Petitioner should preclude theBoard from certifying the Petitioner as the bargain-ing representative of the Employer's employees.I See also M. A. Norden Co., 159 NLRB 1730 (1966) (certified Interna-tional seeks admendment to add local affiliate). The same is true whentwo or more locals of the same International union merge into a singlelocal. See Newspapers, Inc., supra (division and merger); Rinker MaterialsCorp., 162 NLRB 1688 (1967). The Board has recently held that continui-ty of representation in the case of merger requires that all bargaining unitemployees have the opportunity to vote on the merger. F: W WoolworthCo., 268 NLRB 805 (1984); see generally Amoco Production Co,, 262NLRB 1240 (1982). We do not address here the effect of trusteeshipalone on the representative status of a labor organization.4We therefore do not discuss the other factors that we would usuallyexamine in determining continuity of representation. See, e.g., Montgom-ery Ward, 188 NLRB 551 (1971); Canton Sign Co., 174 NLRB 906, 908(1969); Gulf Oil Co., 135 NLRB 184 (1962). Our dissenting colleaguerelies on such factors in arguing that a hearing is required. We do notdisagree that these factors may raise substantial factual issues here. None-theless, because it is undisputed that there is no record of the employees'desires, we find any such factual issues immaterial to the ultimate conclu-sion that there is no continuity. Those issues therefore do not require ahearing.378 CHARLIE BROWN'SBased on his investigation, the Regional Directoroverruled the Employer's objections, finding thatthe Petitioner continues to operate "substantially"as it did prior to imposition of the changes by theInternational Union and that it "would be prema-ture to conclude that Petitioner has undergone thetype of fundamental change that would bar its cer-tification." In its exceptions the Employer takesissue with these factual and legal findings of theRegional Director.I find that the Employer has raised substantialand material factual issues which warrant a hear-ing. See Section 102.69(d) of the Board's Rules andRegulations. Further, the Board does not now haveenough facts-indeed does not know what the pre-cise facts are-concerning the Petitioner's changein structure and the effect of that change on itsstatus as the representative of the Employer's em-ployees to warrant either setting the election asideor issuing a certification of representative. Onlyafter a hearing will the Board have sufficient infor-mation available to it to decide which of these ac-tions should be taken.Accordingly, contrary to my colleagues, I wouldremand this case to the Regional Director to con-duct a hearing of the Employer's objections.379